Citation Nr: 1603832	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, to include as secondary to a service-connected disability.
 
2.  Entitlement to service connection for a lower spine disability.
 
3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

These matters were previously remanded by the Board in July 2011 and September 2014 for further procedural development.

This appeal was processed using Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral heel disability and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's low spine condition is etiologically related to a disease, injury, or event in service.
 

CONCLUSION OF LAW

1. The Veteran's lower spine condition was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these claims in September 2014. 

With respect to the Veteran's lower spine condition, the Board's remand instructed the RO to: (1) contact the Veteran and ask him provide and identify any additional sources of treatment, and any necessary release forms, and obtain any updated VA treatment records (2) obtain a medical opinion with respect to the Veteran's claimed lower spine condition; and (3) readjudicate the claim.

VA sent a September 2014 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  The Veteran was scheduled for and attended a June 2015 VA spine examination, and the examiner provided a June 2015 addendum opinion.  The RO readjudicated the claims in a July 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a February 2008 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the June 2008 rating decision now on appeal.  The Veteran has been sent additional notice letters throughout the appeals period.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records and VA treatment records with the file.  VA has attempted to obtain VA additional VA treatment records identified by the Veteran at his May 2011 videoconference hearing, specifically from the VA medical centers in Oklahoma City, Waco, Dallas, Lawton, and Fayetteville from 1972 to present.  A November 2012 Formal Finding of Unavailability documents that some records were available from Oklahoma City and Dallas, but that records from the other locations were unavailable.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  The Veteran specifically denied receiving private treatment at his May 2011 hearing.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a June 2015 VA spine examination, and the examiner provided a June 2015 addendum opinion.  The record does not reflect that the examination, when viewed in concert with the corresponding June 2015 addendum opinion, is inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issue on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.
As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Service Connection - Lower Spine

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran has a current diagnosis of degenerative disc disease.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3). 

The Veteran's service treatment records contain an April 1972 medical record documenting a lumbosacral sprain due to lifting 155 MM artillery shells.  An additional record documenting the incident stated that there was no nerve or artery involvement.  A previous May 1969 radiographic report of the lumbosacral spine documented no compression, fracture, or subluxation.  Intervertebral disc spaces were intact and the bony architecture was preserved.  Minimal scoliosis was observed.  There was no other documentation of relevant treatment, injury, or other condition, including at the separation examination.  The Veteran has alleged, including at his May 2011 videoconference hearing, that artillery shells fell on his back while traveling in a truck.  At his June 2015 VA examination, the Veteran also alleged that he jammed his lower back while in basic training while walking "too long" on a 26 mile march.

The Veteran has alleged that he has experienced back pain since military service and began seeking treatment a VA medical centers within 6 months of separation from service for a back condition.  As previously noted, the Board has attempted to obtain additional VA treatment records.  From the records that were obtainable, the first recorded treatment for a back condition post-service was in 1996.  

The Veteran's June 2015 VA examiner concluded that it was less likely than not that the Veteran's back condition was related to his military service, to include the Veteran's documented lumbosacral sprain.  The examiner appropriately considered the Veteran's medical records and lay statements.  In reaching this determination, the examiner provided the following rationale:

There is no treatment records indicating any chronic disability related to this incident or any other back issues in [service treatment records]....Separation examination was negative for any acute or chronic back disability....Review of medical records post military showing first visit for lower back pain in 1996 with negative X Ray.  [Degenerative disc disease] was diagnosed in 1998.

There [are] no medical records indicating treatment for chronic lower back issues from 1972 to 1996....medical records indicate treatment for lower back pain in 1996 post military which is 24 years after discharge from service although [the Veteran] claim and reports to providers that he has had chronic lower back issues since basic training there [are] no medical treatment records indicating treatment for this chronic condition.

[Veteran] worked as heavy equipment operator [until] the age of 63 per his report.

The back strain that occurred in 1972 was not severe enough to result in the development of subsequent [degenerative disc disease] seen on MRI in 1998.  Since the Veteran has a temporal gap of about 24 years between the initial injury and the recurrence of lower back pain it is not likely that the one time lumbosacral sprain in service is related to his current back condition.

DDD of the lumbar spine is a chronic condition that tends to progressively worsen over time with the natural aging process.  His DDD is more likely than not caused by age, and occupational history, all of which predispose to developing lumbar spine DDD.

Here, the available medical evidence does not establish a direct connection between the Veteran's current back disability and his active duty military service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims, in this case a well-supported medical opinion linking his current back disability to military service, but has failed to do so.  See 38 U.S.C.A. § 5107(a)  [it is the claimant's responsibility to support a claim for VA benefits]. 

Having reviewed the record, the Board finds that service connection is not warranted for the Veteran's back condition.  The favorable evidence of a link between an in-service injury and a current back condition consists solely of the assertions of the Veteran.  While the Board finds no reason to doubt the Veteran's assertion of an in-service injury, treatment for such an injury is not documented in service treatment records.  The only back injury documented in treatment records is that mentioned by the June 2015 examiner.  The Veteran is entirely competent to report his symptoms both current and past of back conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he has presented no probative clinical evidence of a direct nexus between his current back condition and his military service. 

While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  Jandreau, supra. The Board notes that the Veteran indicated at his May 2011 videoconference hearing that he had received some training to become a medic.  The Veteran's DD Form 214 indicates that his MOS was in field artillery.  The DD Form 214 does indicate that the Veteran received four weeks of training in operating room procedure in 1970.  However, the Board finds that four weeks of training in operating room procedure is hardly indicative of significant medical training such as to be competent to opine on the etiology of complex medical diagnoses.  Thus, the Board finds that the Veteran as a lay person, with minimal medical training, is not competent to associate any of his claimed symptoms of a back condition directly to service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current back condition.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, beyond the previously mentioned four weeks, the Board must find that his contention with regard to a medical nexus between his back condition and his military service is of no probative value.  See also 38 C.F.R. § 3.159(a)(1)  [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus. 

In addition, there is no evidence that the Veteran's back disability manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  While the Veteran has alleged he sought treatment within six months of separation, the medical evidence simply does not suggest this.  No back condition was noted upon separation from service and the medical records VA has been able to obtain for the period recently after separation do not document treatment for a back condition.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran has alleged a continuity of symptomatology.  However, the Board finds the Veteran's credibility limited in part due to the lack of medical records documenting such treatment, while medical records documenting treatment for other conditions are available, and no documentation of a back injury upon separation. 

To the extent that the Veteran has implied a continuity of symptomatology in asserting that his back condition has bothered him since service, the Board finds that this assertion is simply outweighed by the other evidence of record, including the opinion of the VA examiner and the lack of medical records.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409   (1995). 

In summary, there is no competent evidence which relates the Veteran's back condition to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed degenerative disc disease onset years after separation from service and is not directly related to his active duty military service.  The Veteran has not provided a private medical opinion regarding the etiology of this condition.  As such, the preponderance of the evidence is against the claim for service connection for a back condition.


ORDER

Entitlement to service connection for a lower spine disability is denied.


REMAND

Bilateral Heel Disability

The Board finds that remand is necessary in order to ensure compliance with the Board's September 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The September 2014 Remand directed the examiner to provide a diagnosis of any bilateral heel condition, and then provide an opinion with respect to direct service connection and secondary service connection.  The examiner was also instructed to address the Veteran's lay statements with respect to his current condition, specifically his assertion that his heel injury is the result of a heel fracture while in basic training.

The February 2015 examiner diagnosed the Veteran with bilateral fasciitis.  The examiner failed to provide an opinion with respect to secondary service connection and did not properly address the Veteran's lay statements.  As a result, remand for a clarifying opinion is necessary.

Left Shoulder

The Board finds that remand is necessary in order to ensure compliance with the Board's September 2014 Remand directives.  See Stegall, supra.  The September 2014 Remand directed the examiner to provide a diagnosis of any left shoulder condition and provide an opinion with respect to direct service connection while addressing the Veteran's lay assertions.  The examiner failed to properly address the Veteran's lay assertions, and as a result remand is necessary for a clarifying opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to an examiner of appropriate knowledge and expertise to determine whether any currently diagnosed heel disability is etiologically related to the Veteran's active duty service or secondary to a service-connected disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of any examination needed, the examiner should:

a) Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that a current heel disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

b) Provide an opinion as to whether it is as least as likely as not any current heel disability was either (1) caused by or (2) is aggravated by a service-connected disability (to include the Veteran's service-connected right great toe fracture).

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the Veteran's lay assertions and the arguments made by the Veteran's representative.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2.  Return the claims file to an examiner of appropriate knowledge and expertise to determine whether any currently diagnosed left shoulder disability is etiologically related to the Veteran's active duty service.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of any examination needed, the examiner should:

a) Provide a diagnosis of any left shoulder disabilities that are currently shown, or manifested at any time since February 2003.

b)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that a current left shoulder disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the Veteran's lay assertions and the arguments made by the Veteran's representative.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


